Exhibit 10.5

 

OPTIMER PHARMACEUTICALS, INC.
RESTRICTED STOCK UNIT GRANT NOTICE

 

Optimer Pharmaceuticals, Inc.  (the “Company”), hereby awards to the service
provider set forth below the number of stock units set forth below in respect of
shares of common stock of the Company’s subsidiary, Optimer Biotechnology, Inc.,
a Taiwanese corporation (“OBI”) (the “Award”).  The Award is subject to all of
the terms and conditions as set forth herein and in the Restricted Stock Unit
Agreement, which is attached hereto and incorporated herein in its entirety. 
Capitalized terms not otherwise defined herein shall have the meanings set forth
in the Restricted Stock Unit Agreement.

 

Service Provider:

 

 

Date of Grant:

 

 

Number of Stock Units Subject to Award:

 

 

Consideration:

 

Service Provider’s Services

 

Issuance Schedule:

 

The shares of OBI’s common stock to be issued in respect of the Award will be
issued to Service Provider within thirty (30) days following the IPO Date
provided that Service Provider is still providing Continuous Service on the IPO
Date and provided further that the IPO Date is prior to December 31, 2012. The
IPO Date is the date that OBI’s common stock is first sold by OBI in a public
offering after which OBI’s common stock is traded on a national securities
exchange.

 

 

 

Vesting Schedule:

 

The shares of OBI’s common stock issued in respect of the Award will vest with
respect to 1/3rd of the shares on each anniversary of the IPO Date, subject to
the Service Provider’s Continuous Service through each applicable vesting date,
such that the shares will be fully vested on the third anniversary of the IPO
Date. Upon a termination of the Service Provider’s Continuous Service within the
three year period following the IPO Date, any then unvested shares previously
issued in respect of the Award will be automatically forfeited to the Company by
Service Provider at no cost to the Company and the Service Provider will have no
further right, title or interest in such shares of common stock of OBI.

 

Additional Terms/Acknowledgements:  The undersigned Service Provider
acknowledges receipt of, and understands and agrees to, this Restricted Stock
Unit Grant Notice and the Restricted Stock Unit Agreement.  Service Provider
further acknowledges that as of the Date of Grant, this Restricted Stock Unit
Grant Notice and the Restricted Stock Unit Agreement set forth the entire
understanding between Service Provider and the Company regarding the Award and
supersedes all prior oral and written agreements on that subject.

 

OPTIMER PHARMACEUTICALS, INC.

 

SERVICE PROVIDER:

 

 

 

By:

 

 

 

Signature

 

Signature

 

 

 

Title:

 

 

Date:

 

 

 

 

 

Date:

 

 

 

 

 

 

ATTACHMENT:

Restricted Stock Unit Agreement

 

 

 

--------------------------------------------------------------------------------


 

OPTIMER PHARMACEUTICALS, INC.

RESTRICTED STOCK UNIT AGREEMENT

 

Pursuant to the Restricted Stock Unit Grant Notice (“Grant Notice”) and this
Restricted Stock Unit Agreement and in consideration of your services, Optimer
Pharmaceuticals, Inc (the “Company”) has awarded you restricted stock units in
respect of the common stock of OBI (the “Award”). Your Award is granted to you
effective as of the Date of Grant set forth in the Grant Notice for this Award. 
This Restricted Stock Unit Award Agreement shall be deemed to be agreed to by
the Company and you upon the signing by you of the Restricted Stock Unit Grant
Notice to which it is attached.  Capitalized terms not explicitly defined in
this Restricted Stock Unit Agreement shall have the same meanings given to them
in the Grant Notice, as applicable.  The details of your Award, in addition to
those set forth in the Grant Notice, are as follows.

 

1.             GRANT OF THE AWARD.    This Award represents the right to be
issued on a future date the number of shares of common stock of OBI (“OBI Common
Stock”) that is equal to the number of stock units indicated in the Grant Notice
(the “Stock Units”).  As of the Date of Grant, the Company will credit to a
bookkeeping account maintained by the Company for your benefit (the “Account”)
the number of Stock Units subject to the Award.  This Award was granted in
consideration of your services to the Company.  Except as otherwise provided
herein, you will not be required to make any payment to the Company (other than
past and future services to the Company) with respect to your receipt of the
Award, the vesting of the Stock Units or the delivery of the OBI Common Stock to
be issued in respect of the Award.

 

2.             NUMBER OF SHARES.

 

(a)           The number of Stock Units subject to your Award may be adjusted
from time to time for capitalization adjustments in the event that any dividend
or other distribution (whether in the form of cash, shares of OBI, other
securities, or other property), recapitalization, stock split, reverse stock
split, reorganization, merger, consolidation, split-up, spin-off, combination,
repurchase, or exchange of OBI Common Stock or other securities of OBI, occurs. 
Following such an event, the board of directors of the Company or an authorized
committee thereof (the “Board”) shall adjust the number and class of shares of
OBI stock that may be delivered in respect of your Award.

 

(b)           Any additional Stock Units that become subject to the Award
pursuant to this Section 3 shall be subject, in a manner determined by the
Board, to the same forfeiture restrictions, restrictions on transferability, and
time and manner of delivery as applicable to the other Stock Units covered by
your Award.

 

(c)           Notwithstanding the provisions of this Section 3, no fractional
shares or rights for fractional shares of OBI Common Stock shall be created
pursuant to this Section 3.  The Board shall, in its discretion, determine an
equivalent benefit for any fractional shares or fractional shares that might be
created by the adjustments referred to in this Section 3.

 

3.             SECURITIES LAW COMPLIANCE.  You may not be issued any shares of
OBI Common Stock in respect of your Award unless either (i) the shares are
registered under the

 

1

--------------------------------------------------------------------------------


 

Securities Act of 1933, as amended (the “Securities Act”); or (ii) the Company
has determined that such issuance would be exempt from the registration
requirements of the Securities Act. Your Award also must comply with other
applicable laws and regulations governing the Award, and you will not receive
such shares if the Company determines that such receipt would not be in material
compliance with such laws and regulations.

 

4.             TRANSFER RESTRICTIONS.  Your Award is not transferable, except by
will or by the laws of descent and distribution.  In addition to any other
limitation on transfer created by applicable securities laws, you agree not to
assign, hypothecate, donate, encumber or otherwise dispose of any interest in
any of the shares of OBI Common Stock to be issued in respect of the Award until
the shares are issued to you in accordance with Section 5 of this Agreement. 
After the shares have been issued to you, you are free to assign, hypothecate,
donate, encumber or otherwise dispose of any interest in such shares to the
extent, and only to the extent, such shares are vested in accordance with
Section 6 below, provided that any such actions are in compliance with the
provisions herein and applicable securities laws.  Notwithstanding the
foregoing, by delivering written notice to the Company, in a form satisfactory
to the Company, you may designate a third party who, in the event of your death,
shall thereafter be entitled to receive any distribution of OBI Common Stock to
which you were entitled at the time of your death pursuant to this Agreement.

 

5.             DATE OF ISSUANCE.  The shares of OBI Common Stock to be issued in
respect of the Award will be issued to you within the thirty (30) day period
following the IPO Date, provided that you remain in Continuous Service with the
Company through the IPO Date.  Notwithstanding the foregoing, the Company
reserves the right, in its discretion, to earlier issue the shares of OBI Common
Stock to you.  Upon a termination of your Continuous Service prior to the date
the shares of OBI Common Stock are issued in respect of the Award, the Award
will be forfeited at no cost to the Company, and you will have no further right,
title or interest in the Award.

 

6.             VESTING.    Subject to the limitations contained herein, the
shares issued in respect of your Award will vest, if at all, in accordance with
the vesting schedule provided in the Grant Notice, provided that vesting will
cease upon the termination of your Continuous Service.  Upon such termination of
your Continuous Service, any shares of OBI Common Stock previously issued in
respect of your Award that were not vested on the date of such termination will
be forfeited to the Company at no cost to the Company and you will have no
further right, title or interest in such shares of OBI Common Stock or such
portion of the Award.

 

For all purposes of the Award, your “Continuous Service” means that your service
with the Company or OBI (for so long as it remains a subsidiary), whether as an
employee, director or consultant, is not interrupted or terminated.  A change in
the capacity in which you render service to the Company or OBI (for so long as
it remains a subsidiary) as an employee, consultant or director or a change in
the entity for which you render such service, provided that there is no
interruption or termination of your service with the Company or OBI (for so long
as it remains a subsidiary), shall not terminate your Continuous Service.  To
the extent permitted by law, the Board or the Chief Executive Officer of the
Company, in that party’s sole discretion, may determine whether your Continuous
Service shall be considered interrupted in the case of (i) any leave of absence
approved by the Board or Chief Executive Officer, including sick leave,

 

2

--------------------------------------------------------------------------------


 

military leave or any other personal leave, or (ii) transfers between the
Company and any other affiliate or successor.  Notwithstanding the foregoing, a
leave of absence shall be treated as Continuous Service for purposes of vesting
in the Award only to such extent as may be provided in the Company’s leave of
absence policy, in the written terms of any leave of absence agreement or policy
applicable to you, or as otherwise required by law.

 

The Company as escrow agent will hold the shares of OBI Common Stock issued in
respect of the Award until the vesting restrictions on such shares have lapsed.
The OBI Common Stock will be released from escrow to you as soon as practicable
after the vesting restrictions have lapsed.  The Company, in its discretion, may
accelerate the time at which any vesting restrictions will lapse or be removed.

 

7.             DIVIDENDS.   You shall receive no benefit or adjustment to your
Award with respect to any cash dividend, stock dividend or other distribution
that does not result from a capitalization adjustment as provided in Section 3
of this Agreement; provided, however, that this sentence shall not apply with
respect to any shares of OBI Common Stock that are delivered to you in
connection with your Award after such shares have been delivered to you.

 

7.             RESTRICTIVE LEGENDS.  The shares issued in respect of your Award
shall be endorsed with appropriate legends determined by the Company.

 

8.             AWARD NOT A SERVICE CONTRACT.

 

(a)           Nothing in this Restricted Stock Unit Agreement (including, but
not limited to, the issuance of the shares in respect of your Award or the
vesting of the shares issued in respect of your Award)  or any covenant of good
faith and fair dealing that may be found implicit in this Restricted Stock Unit
Agreement shall:  (i) confer upon you any right to continue in the employ of, or
affiliation with, the Company or OBI; (ii) constitute any promise or commitment
by the Company or OBI regarding the fact or nature of future positions, future
work assignments, future compensation or any other term or condition of
employment or affiliation; (iii) confer any right or benefit under this
Restricted Stock Unit Agreement unless such right or benefit has specifically
accrued under the terms of this Agreement; or (iv) deprive the Company of the
right to terminate you at will and without regard to any future vesting
opportunity that you may have.

 

(b)           By accepting this Award, you acknowledge and agree that the right
to continue vesting in the shares to be issued in respect of the Award pursuant
to the schedule set forth in Section 6 is earned only by continuing as an
employee, director or consultant at the will of the Company (not through the act
of being hired, being granted this Award or any other award or benefit) and that
the Company has the right to reorganize, sell, spin-out or otherwise restructure
one or more of its businesses at any time or from time to time, as it deems
appropriate (a “reorganization”).  You further acknowledge and agree that such a
reorganization could result in the termination of your status as an employee,
director or consultant for the Company or OBI and the loss of benefits available
to you under this Restricted Stock Unit Agreement, including but not limited to,
the termination of the right to continue vesting in the shares issued in respect
of the Award.  You further acknowledge and agree that this Restricted Stock Unit
Agreement, the transactions contemplated hereunder and the vesting schedule set
forth herein or any

 

3

--------------------------------------------------------------------------------


 

covenant of good faith and fair dealing that may be found implicit in any of
them do not constitute an express or implied promise of continued engagement as
an employee or consultant for the term of this Agreement, for any period, or at
all, and shall not interfere in any way with your right or any right of the
Company to terminate your Continuous Service at any time, with or without cause
and with or without notice.

 

9.             WITHHOLDING OBLIGATIONS.

 

(a)           On or before the time you receive a distribution of the shares
subject to your Award, or at any time thereafter as requested by the Company,
you hereby authorize any required withholding from the OBI Common Stock issuable
to you and/or otherwise agree to make adequate provision in cash for any sums
required to satisfy the federal, state, local and foreign tax withholding
obligations of the Company or OBI which arise in connection with your Award (the
“Withholding Taxes”).  Additionally, the Company may, in its sole discretion,
satisfy all or any portion of the Withholding Taxes obligation relating to your
Award by any of the following means or by a combination of such means:
(i) withholding from any compensation otherwise payable to you by the Company;
(ii) causing you to tender a cash payment; or (iii) withholding shares of OBI
Common Stock from the shares of OBI Common Stock issued or otherwise issuable to
you in connection with the Award with a fair market value (measured as of the
date shares of OBI Common Stock are issued pursuant to Section 5) equal to the
amount of such Withholding Taxes; provided, however, that the number of such
shares of OBI Common Stock so withheld shall not exceed the amount necessary to
satisfy the Company’s required tax withholding obligations using the minimum
statutory withholding rates for federal, state, local and foreign tax purposes,
including payroll taxes, that are applicable to supplemental taxable income.

 

(b)           Unless the tax withholding obligations of the Company and/or OBI
are satisfied, the Company shall have no obligation to deliver to you any OBI
Common Stock.

 

(c)           In the event the Company’s obligation to withhold arises prior to
the delivery to you of OBI Common Stock or it is determined after the delivery
of OBI Common Stock to you that the amount of the Company’s withholding
obligation was greater than the amount withheld by the Company, you agree to
indemnify and hold the Company harmless from any failure by the Company to
withhold the proper amount.

 

10.          UNSECURED OBLIGATION.  Your Award is unfunded, and you shall be
considered an unsecured creditor of the Company with respect to the Company’s
obligation, if any, to issue shares pursuant to this Agreement.  You shall not
have voting or any other rights as a stockholder of OBI with respect to the
shares to be issued pursuant to this Agreement until such shares are issued to
you pursuant to Section 5 of this Agreement.   Upon such issuance, you will
obtain full voting and other rights as a stockholder of OBI.  Nothing contained
in this Agreement, and no action taken pursuant to its provisions, shall create
or be construed to create a trust of any kind or a fiduciary relationship
between you and OBI, the Company or any other person.

 

11.          OTHER DOCUMENTS.  You hereby acknowledge receipt of the Company’s
policy permitting officers and directors to sell shares only during certain
“window” periods and the

 

4

--------------------------------------------------------------------------------


 

Company’s insider trading policy, in effect from time to time.  You also agree
to abide by any similar policy of OBI in effect from time to time.

 

12.          NOTICES.  Any notices provided for in your Award shall be given in
writing and shall be deemed effectively given upon receipt or, in the case of
notices delivered by the Company to you, five (5) days after deposit in the
United States mail, postage prepaid, addressed to you at the last address you
provided to the Company.  Notwithstanding the foregoing, the Company may, in its
sole discretion, decide to deliver any documents related to this Award by
electronic means.  You hereby consent to receive such documents by electronic
delivery and, if requested, to accept this Award through an on-line or
electronic system established and maintained by the Company or another third
party designated by the Company.

 

13.          MISCELLANEOUS.

 

(a)           The rights and obligations of the Company under your Award shall
be transferable to any one or more persons or entities, and all covenants and
agreements hereunder shall inure to the benefit of, and be enforceable by the
Company’s successors and assigns. Your rights and obligations under your Award
may only be assigned with the prior written consent of the Company.

 

(b)           You agree upon request to execute any further documents or
instruments necessary or desirable in the sole determination of the Company to
carry out the purposes or intent of your Award.

 

(c)           You acknowledge and agree that you have reviewed your Award in its
entirety, have had an opportunity to obtain the advice of counsel prior to
executing and accepting your Award, and fully understand all provisions of your
Award.

 

(d)           This Agreement shall be subject to all applicable laws, rules, and
regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required.

 

(e)           All obligations of the Company under this Agreement shall be
binding on any successor to the Company, whether the existence of such successor
is the result of a direct or indirect purchase, merger, consolidation, or
otherwise, of all or substantially all of the business and/or assets of the
Company.

 

14.          SEVERABILITY.  If all or any part of this Agreement is declared by
any court or governmental authority to be unlawful or invalid, such unlawfulness
or invalidity shall not invalidate any portion of this Agreement not declared to
be unlawful or invalid. Any Section of this Agreement (or part of such a
Section) so declared to be unlawful or invalid shall, if possible, be construed
in a manner which will give effect to the terms of such Section or part of a
Section to the fullest extent possible while remaining lawful and valid.

 

15.          EFFECT ON OTHER EMPLOYEE BENEFIT PLANS.  The value of the Award
subject to this Agreement shall not be included as compensation, earnings,
salaries, or other similar terms used when calculating the Service Provider’s
benefits under any employee benefit plan sponsored by the Company, except as
such plan otherwise expressly provides. The Company

 

5

--------------------------------------------------------------------------------


 

expressly reserves its rights to amend, modify, or terminate any of the
Company’s employee benefit plans.

 

16.          AMENDMENT.  This Agreement may not be modified, amended or
terminated except by an instrument in writing, signed by you and by a duly
authorized representative of the Company. Notwithstanding the foregoing, this
Agreement may be amended solely by the Board by a writing which specifically
states that it is amending this Agreement, so long as a copy of such amendment
is delivered to you, and provided that no such amendment adversely affecting
your rights hereunder may be made without your written consent. Without limiting
the foregoing, the Board reserves the right to change, by written notice to you,
the provisions of this Agreement in any way it may deem necessary or advisable
to carry out the purpose of the grant as a result of any change in applicable
laws or regulations or any future law, regulation, ruling, or judicial decision,
provided that any such change shall be applicable only to rights relating to
that portion of the Award which is then subject to restrictions as provided
herein.

 

6

--------------------------------------------------------------------------------